     Case 2:07-cr-00216-WBS-DB Document 32 Filed 12/17/20 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:07-cr-216-WBS
13                Plaintiff,

14        v.                                 ORDER
15   TRAVIS HEFFLEY,

16                Defendant.

17

18                                ----oo0oo----

19              Defendant has filed a “Motion for Separate

20   Judgment”(Docket No. 31).     In the motion, defendant objects to a

21   “drug education” class he is allegedly forced to take, and also

22   contends that his pay in prison has been incorrectly

23   “restricted.”

24              As the magistrate judge explained in addressing another

25   motion brought by this defendant, “claims challenging the fact or

26   duration of the conviction or sentence are within the core” of

27   habeas corpus petitions, “while claims challenging any other

28   aspect of prison life are properly brought as civil rights
                                         1
     Case 2:07-cr-00216-WBS-DB Document 32 Filed 12/17/20 Page 2 of 2


1    actions” under 42 U.S.C. § 1983 or Bivens v. Six Unknown Named

2    Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

3    (Docket No. 28 (quoting Nettles v. Grounds, 830 F.3d 922, 927

4    (9th Cir. 2016) (internal punctuation omitted).)         See also Hunter

5    v. Martinez, No. 220CV05121JAKSHK, 2020 WL 3258398, at *3 (C.D.

6    Cal. June 12, 2020).

7               Here, once again, defendant is not challenging the fact

8    or duration of his conviction or sentence, but rather other

9    aspects of prison life.     Accordingly, defendant’s claims must be

10   brought, if at all, in a civil rights complaint, unless certain

11   exceptions apply, none of which appear applicable here.            See

12   Nettles, 830 F.3d at 935-36.      Accordingly, defendant’s motion is

13   DENIED WITHOUT PREJUDICE.

14              IT IS SO ORDERED.

15   Dated:   December 16, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
